                  Case 3:20-cv-05293-RS Document 30 Filed 09/24/20 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 2                                      SAN FRANCISCO DIVISION
 3

 4   IN DEFENSE OF ANIMALS and FRIENDS OF                   ) CASE NO. 3:20-CV-05293 (RS)
     THE EARTH, on behalf of the general public,            )
 5                                                          ) ORDER ON PRELIMINARY
                     Plaintiffs,                            ) SCHEDULE
 6          vs.                                             )
                                                            )
 7   SANDERSON FARMS, INC.,                                 )
 8                                                          )
                     Defendant.                             )
 9                                                          )

10          Pursuant to the stipulation by the parties, the Court orders:
11          1.       The parties will submit a Case Management Statement on September 24, 2020 and will
12   participate in the Case Management Conference scheduled for October 1, 2020.
13          2.       The parties will meet and confer on November 13, 2020 regarding: (a) whether a full stay
14   of this case is warranted pending the Ninth Circuit’s resolution of the appeal in Friends of the Earth;
15   and/or (b) a schedule for the filing of Sanderson’s responsive in pleading in this case; and (c) timing, scope
16   and limits of discovery.
17          3.       If the parties are unable to reach agreement regarding a stay, Sanderson will file any stay
18   motion by November 20, 2020.
19          4.       The deadline for the filing of Sanderson’s responsive pleading is hereby postponed until
20   the later of December 3, 2020 or 14 days after the denial of any stay request (if one is filed).
21          5.       The parties will file an additional Joint Case Management Statement on or before
22   November 20, 2020 following their November 13, 2020 meet-and-confer, and if necessary, request a
23   further Case Management Conference with the Court.
24          6.       The parties will not pursue discovery or undertake any other activities in this case until the
25   filing of that Joint Case Management Statement on November 20, 2020.
26
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
27

28
              Case 3:20-cv-05293-RS Document 30 Filed 09/24/20 Page 2 of 2



 1

 2               24th day of September 2020.
     Dated this ______
 3
                                               RICHARD SEEBORG
 4                                             United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
